DETAILED ACTION
Claims 1-19 are pending and being examined on the merits in this office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Claim Objections
Claims 2, 4, 13, and 17 are objected to because of the following informalities:  
Claim 2 should be amended to recite “ linker between said SIRPα and said 41BBL,”.
Regarding claims 4 and 17, the recited acronyms should be written out in full in the first appearance in the claims.
Claim 13 should be amended to recite “idiopathic .
Appropriate correction is required.

Please correct the line spacing between claims 9 and 10.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating colon cancer and leukemia, does not reasonably provide enablement for treatment of for all possible iterations of “disease[s] that can benefit from activating immune cells” much less inhibition or prevention of any disease.  Examiner notes that the specification defines the term “treating” as including inhibiting or preventing the disease development.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008). See also In re Cortright, 49 USPQ2d 1464, 1466 and Bristol-Myers Squibb Co. v. Rhone-Poulenc Rorer Inc., 49 USPQ2d 1370.
By way of background, four cases are of particular relevance to the question of enablement of a method of treating cancers broadly or even generally:
In In re Buting, 418 F.2d 540, 163 USPQ 689 (CCPA 1969), the claim was drawn to “The method of treating a malignant condition selected from the group consisting of leukemias, sarcomas, adenocarcinomas, lymphosarcomas, melanomas, myelomas, and ascitic tumors” using a small genus of compounds. The Court decided that human testing “limited to one compound and two types of cancer” was not “commensurate with the broad scope of utility asserted and claimed”.
In Ex parte Jovanovics, 211 USPQ 907 (Bd. Pat. App. & Inter. 1981) the claims were drawn to  “the treatment of certain specified cancers in humans” by the use of a genus of exactly two compounds, the N-formyl or N-desmethyl derivative of leurosine. Applicants submitted “affidavits, publications and data” for one of the compounds, and a dependent claim drawn to the use of that species was allowed.  For the other, no data was presented, applicants said only that the other derivative would be expected to be less effective; claims to the genus were refused. 
In Ex parte Busse, et al., 1 USPQ2d 1908 (Bd. Pat. App. & Inter. 1986) claims were drawn to “A therapeutic method for reducing metastasis and neoplastic growth in a mammal” using a single species. The decision notes that such utility “is no longer considered to be “incredible”, but that “the utility in question is sufficiently unusual to justify the examiner's requirement for substantiating evidence. Note also that there is also a dependent claim 5 which specified “wherein metastasis and neoplastic growth is adenocarcinoma, squamous cell carcinoma, melanoma, cell small lung or glioma.” The decision notes that “even within the specific group recited in claim 5 some of the individual terms used actually encompass a relatively broad class of specific types of cancer, which types are known to respond quite differently to various modes of therapy.” 
In Ex parte Stevens, 16 USPQ2d 1379 (Bd. Pat. App. & Inter. 1990) a claim to “A method for therapeutic or prophylactic treatment of cancer in mammalian hosts” was refused because there was “no actual evidence of the effectiveness of the claimed composition and process in achieving that utility.”
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444. 
The analysis is as follows:
 (1) Breadth of claims.
The claims are drawn to a method of treating a disease that can benefit from activating immune cells in a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of a Signal regulatory protein α (SIRPα)-4-1BB ligand (41BBL) fusion protein.  The fusion protein may contain a single amino acid protein between SIRPα and 41BBL and/or be int eh form of a homo-trimer.  SEQ ID NO:1 is a SIRPα-41BBL fusion protein.  SEQ ID NOs: 2 and 9 correlate with SIRPα sequences.  SEQ ID NOs: 3 and 12 correlate with 4-1BBL sequences.
The specification states:

The term "treating" or "treatment" refers to inhibiting, preventing or arresting the development of a pathology (disease, disorder or medical condition) and/or causing the reduction, remission, or regression of a pathology or a symptom of a pathology. Those of skill in the art will understand that various methodologies and assays can be used to assess the development of a pathology, and similarly, various methodologies and assays may be used to assess the reduction, remission or regression of a pathology.

 As used herein the phrase "a disease that can benefit from activating immune cells" refers to diseases in which the subject's immune response activity may be sufficient to at least ameliorate symptoms of the disease or delay onset of symptoms, however for any reason the activity of the subject's immune response in doing so is less than optimal.Non-limiting examples of diseases that can benefit from activating immune cells include hyper-proliferative diseases, diseases associated with immune suppression, immunosuppression caused by medication (e.g. mTOR inhibitors, calcineurin inhibitor, steroids) and infections.
According to specific embodiments, the disease comprises a hyper-proliferative disease.

Specification at p. 29, ll. 28-33, and p. 30, ll. 8-14, respectively.
 (2)  The nature of the invention and predictability in the art:  With specific reference to cancer, Ex parte Kranz, 19 USPQ2d 1216, 1219 notes the “general unpredictability of the field  [of] …anti-cancer treatment.”  In re Application of Hozumi et al., 226 USPQ 353 notes the “fact that the art of cancer chemotherapy is highly unpredictable”.  More generally, the invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
(3) Direction or Guidance:  The guidance provided is limited.  The specification provides guidance on how to make pharmaceutical compositions comprising the fusion protein and routes of administration.  The specification provides some guidance as to dosage amount but this is general in nature and no specific guidance is given as relating to any the many diseases that fall within the instant claim scope.  The identity of patient population that would be suitable for “a disease that can benefit from activating immune cells” is not expressly taught.  Moreover, the specification defines treating as encompassing “preventing”.  In order to prevent a disease, the skilled artisan must first be able to recognize patients that are at risk of developing a given disease.
	The specification has not provided sufficient guidance as to the patient populations, since not all people suffer from the same disease and the amount to treat [and prevent] ALL diseases “that can benefit from activating immune cells”.  Since the art recognizes that there are countless diseases that fall within the instant claim scope, but does not provide how to determine the individuals who are susceptible a disease, more guidance is necessary.
The skilled artisan does not have sufficient guidance to extrapolate the limited teachings from colon carcinoma and leukemia to all forms of “disease(s) that can benefit from activating immune cells” which affect all areas of the body and have variable disease etiologies.  The skilled artisan cannot predict which of the highly variable types of diseases known in the art would be suitable for treatment with the claimed fusion proteins, much less dosage amounts and routes of administration. It is also noted that the instant claims encompass inhibiting and prevention of disease development.  Accordingly, the specification provides little guidance over the scope of the presently pending claims.   
(4) State of the Prior Art: A review of the relevant art yielded a diverse array of treatment options for those suffering from various diseases that fall within the instant claim scope.  The following is a selection of references but is not a comprehensive listing of the myriad of diseases that fall within the claim scope.
There are many different types of cancers, but all share one hallmark characteristic: unchecked growth that progresses toward limitless expansion (National Institute of Cancer- understanding and related topics, accessed 8/21/2014 at URL: cancer.gov/cancertopics/understandingcancer at p. 2).  Cancers are highly heterogeneous at both the molecular and clinical level, something seen especially in, for example, the cancers of the breast, brain and salivary glands.  They can occur in pretty much every part of the body.  Id.  Examiner notes that the following prior art is a selection of the recited forms of cancer. 
Lung carcinoma is the leading cause of cancer-related death worldwide (Merck Manuals Lung Carcinoma accessed 3/12/2017 at URL merckmanuals.com/professional/pulmonary-disorders/tumors-of-the-lungs/lung-carcinoma).  About 85% of cases are related to cigarette smoking.  Id.  Treatment varies by cell type and by stage of disease.  Primary treatments include surgery (depending on cell type and stage), chemotherapy and radiation therapy.  Id.    
 Neuroblastoma is a cancer arising in the adrenal gland or less often from the extra-adrenal sympathetic chain, including the retroperitoneum, chest, and neck (Merck Manuals Neuroblastoma accessed 3/12/2017 at URL merckmanuals.com/professional/ pediatrics/pediatric-cancers/neuroblastoma).  Diagnosis is confirmed by biopsy.  Id. Treatment may include surgical resection, chemotherapy, radiation therapy, high-dose chemotherapy with stem cell transplantation, cis-retinoic acid, and immunotherapy. Id.
There are many types of colorectal cancers.  See, e.g., Merck Manual Colorectal Cancer accessed 8/21/2014 at URL merckmanuals.com/home/digestive_disorders/tumors_of_the_digestive_system/colorectal_cancer.html).  Almost all cancers of the large intestine and rectum (colorectal) are adenocarcinomas, which develop from the lining of the large intestine (colon) and rectum.  Id.  In Western countries, cancer of the large intestine and rectum is one of the most common types of cancer and the second leading cause of cancer death.  Id.  Colon cancer is more common among women, and rectal cancer is more common among men.  Id. 
 Prostate Cancer covers a variety of cancer types. See e.g., Merck Manual Prostate Cancer accessed 8/21/2014 at URL: merckmanuals.com/home/kidney_and_urinary_tract_disorders/cancers_of_the_kidney_and_genitourinary_tract/prostate_cancer.html?qt=prostate cancer&alt=sh.  Among men in the United States, prostate cancer is the most common cancer and one of the most common causes of cancer death.  Id.  The great majority of types of prostate cancers are not treatable with pharmaceuticals.  Id. 
Thyroid cancer.  There are four general types of thyroid cancer (papillary, follicular, medullary, and anaplastic) (Thyroid cancer accessed 3/12/2017 at URL merckmanuals.com/professional/endocrine-and-metabolic-disorders/thyroid-disorders/thyroid-cancers).  Most thyroid cancers manifest as asymptomatic nodules. Id.  Rarely, lymph node, lung, or bone metastases cause the presenting symptoms of small thyroid cancers.  Id.  Diagnosis is often by fine-needle aspiration biopsy but may involve other tests. Id. Treatment is surgical removal, usually followed by ablation of residual tissue with radioactive iodine.  Id.
Renal Cancer. Renal cell carcinoma (RCC) is the most common renal cancer, accounting for 90 to 95% of primary malignant renal tumors (Renal cell carcinoma, accessed 3/12/2017 at URL merckmanuals.com/professional/genitourinary-disorders/genitourinary-cancer/renal-cell-carcinoma).  Id.  Symptoms (most often gross or microscopic hematuria) usually do not develop until the tumor is large or metastatic, so incidental discovery is common.  Id.  Diagnose of RCC is by MRI or contrast-enhanced CT, as well as testing of liver function.  Id.  Treatment of localized RCC is by radical nephrectomy, whereas advanced RCC is treated by palliative surgery, radiation therapy, targeted drug therapies, and/or interferon alfa-2b or IL-2.  Id.
Bladder Cancer.  Most bladder cancers are of a type called transitional cell, affecting the same kinds of cells (transitional cells) that are usually the cancerous cells responsible for renal pelvis and ureter cancers.  See e.g., Merck Manual Bladder Cancer accessed 8/21/2014 at URL: merckmanuals.com/home/kidney_and_urinary_tract_disorders/cancers_of_the_kidney_and_genitourinary_tract/bladder_cancer.html.  More than 70,000 new cases of bladder cancer are diagnosed every year in the United States and about 15,000 people die of bladder cancer every year.  Id. About 3 times as many men as women develop bladder cancer. Smoking is the greatest single risk factor and seems to be one of the causes in at least half of all new cases.  Id.
Leukemia. White blood cells develop from stem cells in the bone marrow. Sometimes the development goes awry, and pieces of chromosomes get rearranged.
See e.g., Merck Manual Overview of Leukemia accessed 8/21/2014 at URL: merckmanuals.com/professional/hematology-and-oncology/leukemias/overview-of-leukemia, pp. 1-2.  The resulting abnormal chromosomes interfere with normal control of cell division, so that affected cells multiply uncontrollably or are resistant to normal cell death, resulting in leukemia. Leukemias are grouped into four main types: acute lymphocytic leukemia, acute myelocytic leukemia, chronic lymphocytic leukemia, and chronic myelocytic leukemia.  The cause of most types of leukemia is not known. Exposure to radiation, to some types of chemotherapy, or to certain chemicals (such as benzene) increases the risk of developing some types of leukemia, although leukemia develops only in a very small number of such people. Certain hereditary disorders, such as Down syndrome and Fanconi anemia, increase the risk as well.  
Lymphoma.  Lymphomas are cancers of a specific type of white blood cells known as lymphocytes. See e.g., Merck Manual Overview of Lymphoma accessed 8/21/2014 at URL: merckmanuals.com/professional/blood-disorders/lymphomas/overview-of-lymphoma, 1 page.  These cells help fight infections. Lymphomas can develop from either B or T lymphocytes. T lymphocytes are important in regulating the immune system and in fighting viral infections. B lymphocytes produce antibodies.  Lymphocytes that become cancerous (lymphoma cells) may remain confined to a single lymph node or may spread to the bone marrow, the spleen, or virtually any other organ.  The two major types of lymphoma are  Hodgkin lymphoma (previously known as Hodgkin's disease) and non-Hodgkin lymphoma.

There is a great number of bacteria, protozoa and fungal infections. For example, the CDC lists a large number of fungal diseases that cause disease (https://www.cdc.gov/fungal/diseases/index.html accessed 5/21/21).  The Merck Manual (https://www.merckmanuals.com/home/skin-disorders/fungal-skin-infections/overview-of-fungal-skin-infections accessed 2/19/19) teaches antifungal drugs for treatment of fungal infections. There was no disclosure of treatment for other microorganisms with the antifungal agents. The Merck Manual (https://www.merckmanuals.com/professional/infectious-diseases/fungi/overview-of-fungal-infections accessed 10/21/2020) teaches that fungal infections are often classified as either opportunistic or primary.  Opportunistic infections are those that develop mainly in immunocompromised hosts; primary infections can develop in immunocompetent hosts.  It would be highly unlikely and require undue experimentation to test whether a combination of bacitracin zinc, polymyxin b sulfate, and cannabidiol would be able to treat and prevent all fungal infections. 
With respect to bacterial infections, bacterial infections can take on many forms and be caused by Gram-positive and gram-negative bacterium.  Doron (“Bacterial infections: Overview”; International Encyclopedia of Public Heatlh, 2008:273-282) teaches that bacteria are ubiquitous and bacterial resistance to antimicrobials is a rapidly growing problem with potentially devastating consequences (Introduction). Doron teaches that new species and new variants of familiar species continue to be discovered, particularly as we intrude into new ecosystems (Introduction). Doron also teaches that host factors are critical in determining whether disease will develop following transmission of a bacteria agent, such as genetic makeup, nutritional status, age, duration of exposure to the organism and coexisting illness (last para of Introduction). Importantly the National Institute of Health (https://www.niaid.nih.gov/research/antimicrobial-resistance-threats 2/11/20) teaches that a number of pathogen are increasingly resistant to existing antibiotics and antifungals. For example, the NIH states that N. gonorrheae has developed resistance to nearly all antibiotics used for treatment, making it harder to treat much less prevent.
The Merck Manual (https://www.merckmanuals.com/professional/infectious-diseases/viruses/overview-of-viruses accessed 2/19/19) teaches antiviral drugs and states that the drug interfere with viral particle attachment, inhibit cellular receptor, factor required for viral replication or block specific virus coded enzymes. The Merck Manual also teaches that some drugs may be effective against other viruses (i.e. HIV drugs are used for Hepatitis B), however the Merck Manual, nor does the prior art teach that a single drug or drug combination could treat all viruses. 
The Merck Manual (https://www.merckmanuals.com/professional/infectious-diseases/approach-to-parasitic-infections/approach-to-parasitic-infections?query=protozoa accessed 10/22/2020) teaches that human parasites encompass three different forms: Single-cell organisms (protozoa, microsporidia), multicellular helminths (worms), and ectoparasites such as scabies and lice.  Treatments vary depending on the specific form of infection.

Protein chemistry is probably one of the most unpredictable areas of biotechnology.  Consequently, the effects of sequence dissimilarities upon protein structure and function cannot be predicted, see the evidences from the following prior art:  
Bowie et al (Science 247:1306-1310 (1990)) teach that an amino acid sequence encodes a message that determines the shape and function of a protein and that it is the ability of these proteins to fold into unique three-dimensional structures that allows them to function and carry out the instructions of the genome and further teaches that the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex (column 1, page 1306).  
Bowie et al. further teach that while it is known that many amino acid substitutions are possible in any given protein, the position within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of maintaining function are limited.  Certain positions in the sequence are critical to the three dimensional structure/function relationship and these regions can tolerate only conservative substitutions or no substitutions at all (column 2, page 1306).  
The sensitivity of proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al (J. Cell Biol. 111:2129-2138 (1990)) who teach that replacement of a single lysine reside at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein and by Lazar et al. (Mol. Cell. Biol. 8:1247-1252 (1988)) who teach that in transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen.  
Shanks et al. (Philosophy, Ethics, and Humanities in Medicine 4:2, pp. 1-20 (2009)) teach that whether animals can be used to predict human response to drugs and other chemicals is apparently a contentious issue. However, when one empirically analyzes animal models using scientific tools they fall far short of being able to predict human responses. This is not surprising considering what we have learned from fields such evolutionary and developmental biology, gene regulation and expression, epigenetics, complexity theory, and comparative genomics (abstract).  In medicine, even positive predictive values of .99 may be inadequate for some tests and animal models do not even roughly approximate that. Therefore, animal models are not predictors of human response. Some animals do occasionally respond to stimuli as do humans. However, how are we to know prospectively which animal will mimic humans? (p. 18).  Considering our current understanding of complex systems and evolution it would be surprising if one species could be used to predict outcomes in another at the fine-grained level where our study of disease and drug response is today and to the accuracy that society demands from medical science.  Id.  There are direct and indirect consequences to this misunderstanding of what prediction means [predicting human outcomes based on animal model data]. If we did not allow on the market any chemical or drug that causes cancer, or is  teratogenic, or causes severe side effects in any species, then we would have no chemicals or drugs at all. Furthermore, there is a cost to keeping otherwise good chemicals off the market. We lose: treatments perhaps even cures; the income that could have been generated; and new knowledge that could have been gained from learning more about the chemical. These are not insignificant downsides. Since we now understand vis-à-vis personalized medicine that even humans differ in their response to drugs and disease and hence one human cannot predict what a drug will do to another human, it seems illogical to find models that are predictive using completely different species from humans. If we truly want predictive tests and research methods (and we do), it would seem logical to start looking intraspecies not interspecies (p. 18).
So far as the examiner is aware, applicants’ recited SIRPα41BBL fusion proteins, have not been successfully used to treat [much less prevent] all possible diseases, and also there is no known single compound or genus that treats all possible diseases within the instant claim scope.
 (5)  Working Examples:  Experiment 1A-D teach production of SIRPα41BBL fusion proteins and binding assays to CD47.  Experiment 2 indicates that binding of the SIRPα41BBL fusion protein to the 41BB receptor in vitro activated the TNFR signaling via IL-8 secretion.  Experiment 3A-B teach that the fusion protein stimulate T cell activation and PMBC activation.  Experiment 4 states that “SIRPα is an inhibitory receptor expressed on the cell surface of e.g. phagocytic cells. CD47, the ligand for SIRPα, is extensively expressed on tumor cells. Upon engaging of SIRPα. by CD47, SIRPα delivers a "don't eat me" signal to phagocytic cells. By interaction of SIRPα-41BBL with CD47, it should block the endogenous interaction of CD47 with SIRPα and by that block the "don't eat me" signal, allowing the engulfment of the tumor cells by phagocytic cells.”  In vitro assays indicate that the claimed fusion proteins through its SIRPα domain augments both granulocyte and macrophage-mediated phagocytic uptake of various malignant cell types.  Experiment 5A teaches that administration of a SIRPα41BBL fusion protein to a mouse model of colon cancer reduced tumor volume in the mouse.  Experiment 5B teaches that administration of a SIRPα41BBL fusion protein to a mouse model of leukemia reduced disease severity.  Experiment 5C teaches that administration of a SIRPα41BBL fusion protein to a mouse model of acute myeloid leukemia reduced disease severity and leukemia cell number in the bone marrow.
The examples did not reduce to practice inhibition or prevention of any diseases.
 (6) Skill of those in the art: MPEP 2141.03 states (in part)” A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 1396, 82 USPQ2d at 1396. The “hypothetical person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988) (disagreeing with the examiner’s definition of one of ordinary skill in the art (i.e. a doctorate level engineer or scientist working at least 40 hours per week in semiconductor research or development), and finding that the hypothetical person is not definable by way of credentials, and that the evidence in the application did not support the conclusion that such a person would require a doctorate or equivalent knowledge in science or engineering).  In the instant case, the skill in the art high with respect to physicians and scientists. The level of skill in the art (physicians and scientists) would be high.
An ordinary artisan in the area of drug development would have experience in screening peptide compounds for particular activities. Screening of new drug candidates, while complex, is routine in the art. The process of finding new drugs that have in vitro activity against particular biological target is well known. Additionally, while high throughput screening assays can often be employed, developing a therapeutic method, as claimed, is generally not well-known or routine, given the complexity of certain biological systems. 
Determining how a particular fusion protein will impact the myriad of “disease(s) that can benefit from activating immune cells” which affect all areas of the body and have variable disease etiologies is not routine. There is no chemical targeting system at this time that can directly stimulate or block only a highly divergent disease(s), while avoiding effects on other parts of the cells, where the same signal may have a different and unwanted effect. Further, the functioning of many networks and the pathology of many diseases involve complex systems involving more than one network. Thus, the level of ordinary skill in the art needs specialized knowledge of the complex nature of a particular disease. 
 (7) The quantity of experimentation needed:  Given the fact that, historically, the development of new therapeutics has been difficult and time consuming, and especially in view of factors 1-6, the quantity of experimentation needed is expected to be undue.
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 15 depend from claim 13.  
Claims 14 and 15 recite the limitation "cancer".  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends that claim 14 be amended to depend from claim 12. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 14 and 15 depend from claim 13.  Claim 13 recites wherein said hyper-proliferative disease comprises sclerosis or fibrosis, Idiopathic pulmonary fibrosis, psoriasis, systemic sclerosis/scleroderma, primary biliary cholangitis, primary sclerosing cholangitis, liver fibrosis, prevention of radiation-induced pulmonary fibrosis, myelofibrosis or retroperitoneal fibrosis.  The Markush grouping of claim 13 does not recite cancer.
Claims 14 and 15 are deemed to be broader in scope than claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Examiner recommends that claim 14 be amended to depend from claim 12. 

Closest Prior Art
The closest prior to the instant claims is Tykocinski (WO 2014/121093-  cited in IDS filed 8/16/2021). 
Tykocinski discloses a fusion protein comprising component A and component B, wherein component A comprises a CD47 blocker and component B comprise a TNF-related apoptosis-inducing ligand (TRAIL) and optionally comprising a linker between components A and B, wherein the CD47 blocker comprises at least a portion of the ectodomain of SIRPα. The linker may be selected from naturally occurring amino acids, and may comprise one amino acid, such as glycine linker (example 1, paras. [00007], [00077]-[00078], [00083], [00124]-[00125]). The fusion protein can inhibit a tumor cell's evasion of phagocytosis by macrophages, and trigger an apoptosis-inducing receptor. Thus, on a cell coexpressing CD47 and an activated TRAIL receptor, the fusion protein of the invention may lead to death and clearance of the tumor cell by two mechanisms (para. [00075]). 
Tykocinski do not explicitly or implicitly teach that “component B” is 41BBL. A fusion protein comprising SIRPα and said 41BBL is free the prior art.

Conclusion
No claims are allowed.

Claims 1-19 are pending and are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/Examiner, Art Unit 1654